Motion Granted, Affirmed and Memorandum Opinion filed November 19,
2013.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-13-00037-CR

                   CHARLES ROBERT WILLIAMS, Appellant
                                              V.

                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Cause No. 9406948


                 MEMORANDUM                             OPINION
       Appellant filed a motion for post-conviction DNA testing in the trial court.1
See Tex. Code Crim. Proc. ch. 64. The trial court granted the motion. After testing,
on December 6, 2012, the trial court signed an order adopting findings that the test
results were unfavorable to appellant and appellant failed to show that it is

1
 This court affirmed appellant’s murder conviction on direct appeal. See Williams v. State, 964
S.W.2d 747 (Tex. App.—Houston [14th Dist.] 1998, pet. ref’d).
reasonably probable that he would not have been convicted if these new results had
been available at trial. Appellant filed a timely notice of appeal, and the trial court
certified appellant has the right to appeal.

       Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978). Anders procedures apply in appeals from orders in post-conviction DNA
proceedings. See Murphy v. State, 111 S.W .3d 846, 847–48 (Tex. App.—Dallas
2003, no pet.).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days have passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, we affirm the trial court’s order and findings after DNA
testing.

                                        PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                           2